DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: S2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 (lines 3-4) recites “the wound cable length signal, the wound cable length signal,” which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 (see lines 3-4) recites “the pumps” (of at least one track).  This recitation lacks antecedent basis.
Claim 21 lines 3-4 recite “the tracked vehicle,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16, 20, 22-23, 31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,165,758 (hereinafter “Kanzler”).
Regarding claims 16, 31, and 34 Kanzler discloses a tracked vehicle and winch assembly comprising:
an engine (inherent or the vehicle wouldn’t drive); 
first and second tracks (16);
a winch assembly (12) comprising:
a support structure (see figure 1),
a drum (column 3 line 64) revolvable with respect to the support structure about an axis,
a cable (14) wound around the drum (column 3 line 64),

an actuator assembly (26) coupled to the drum (column 3 line 64) and configured to receive at least one of a first control signal indicative of a desired pressure of a pump (i.e. this is a hydraulic winch, see column 4 lines 18-20, and therefore has a pump) of the actuator assembly (26) and a second control signal indicative of a desired displacement of the pump of the actuator assembly (26), (that is, the signal from 22 to 26 would be indicative of both pressure and displacement of fluid) and 
a winch control device (22) coupled to the actuator assembly (26) to control a winding and an unwinding of the cable (14) and configured to provide at least one of the first control signal and the second control signal (hydraulic control signals, see column 4 
Regarding claim 20 Kanzler discloses the above tracked vehicle, and further discloses wherein the winch control device (22) is configured to determine the first control signal (signal from 22 to 26) based on at least a cable speed signal (column 4 lines 31-38).
Regarding claim 22 Kanzler discloses the above tracked vehicle, and further discloses wherein the winch control device (22) is configured to determine the second control signal (signal from 22 to 26) based on at least a cable speed signal (column 4 lines 31-38).
Regarding claim 23 Kanzler discloses the above tracked vehicle, and further discloses wherein the winch control device is configured to determine the second control signal based on at least a track pressure signal (i.e. when the track loses pressure with the ground in slipping, the system increases pulling force on the cable, see column 4 lines 41-52).
Regarding claim 33 Kanzler discloses the above tracked vehicle, and further discloses a vehicle control unit (operator cab/controls) connected to the winch control device (22, at least indirectly) and configured to determine a drive command signal (such as an operator driving faster/slower).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler.
Regarding claim 24 Kanzler discloses the above tracked vehicle, and further teaches a control signal (between 22 and 26) based on at least a cable speed signal (column 4 lines 31-38); the control signal resulting in a desired pulling force (i.e. see column 4 lines 47-49). Kanzler fails to teach determining the second control signal based on a desired theoretical force signal.  This appears to be no more than obvious variation, as the speed signal sent by Kanzler 22 is for the purpose of increasing the pulling force.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the control or operator the option of a theoretical pulling force in addition to the theoretical rope speed taught by Kanzler in order to better allow the operator/controller to maneuver the snow groomer.

Regarding claims 27-29 Kanzler discloses the above tracked vehicle, and further teaches a generic pump (inherent in a hydraulic winch) but fails to specifically teach Official Notice is given that variable displacement pumps and control signals thereof are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the winch of Kanzler with a variable displacement pump, as is well known, in order to provide the system with adequate motive fluid.
Regarding claim 30 Kanzler discloses the above tracked vehicle, but does not discuss a manual option for the winch.  Official Notice is given that manual options for winches are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a manual override to Kanzler in order to allow an operator to increase or decrease the pulling force at will.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of DE 10322377 A1 (hereinafter ‘377).
Regarding claim 32 Kanzler discloses the above tracked vehicle, but fails to teach the motive force for the tracks.  ‘377 teaches a similar snow groomer (paragraph 1 of translation) with a winch assembly (paragraph 33).   ‘377 further teaches a first pump (16) configured to operate a first track (12) and a second pump (18) configured to operate a second track (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Kanzler with two motive pumps, as taught by ‘377, in order to provide separate drive trains to drive the tracks separately for turning, etc.

Allowable Subject Matter
Claims 18-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art references show various snow grooming vehicles with and without winches thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.L.A/           Examiner, Art Unit 3654       

/SANG K KIM/           Primary Examiner, Art Unit 3654